DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/05/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (US 2017/0209942).
Regarding claim 1, Chien et al. (hereinafter Chien) discloses a drill bit comprising: a body 24 having a first end (left end, Fig. 2), a second end opposite the first end, and an axis of rotation extending centrally through the body from the first end to the second end; a shank 22 adjacent the second end, the shank configured to couple 
The first tip surfaces defines a first tip angle Ɵ1 measured through the axis of rotation that is oblique, the second tip surfaces defining a second tip angle 2 Ɵ2 measured through the axis of rotation that is smaller than the first tip angle. 
Each first tip surface defines a first cutting edge 28, 28’ that is continuous and linear along an entire length of the first tip surface, and a trailing edge (the edge defined by the first tip surface 34, 34’ but on opposite sides of the first tip surface to the first cutting edge) that is angled relative to the first cutting edge, (the embodiment shown in Fig. 4) the first cutting edges extending radially outward relative to the axis of rotation. Each second tip surface defines a second cutting edge 381 that is continuous and linear along an entire length of the second tip surface, the second cutting edges extending radially outward from the first cutting edges to the outer periphery of the body, and wherein the first cutting edges are angled relative to the second cutting edges within a plane that is perpendicular to the axis of rotation. (Figs. 2 and 4, Paragraph 25. Also see Fig. 3 and Paragraphs 23-24 for common shared features in different embodiments.)
Regarding claim 2, Chien discloses the first tip surfaces extend from the cutting tip to the second tip surfaces to define a first diameter w1 of the cutting head, wherein 
Regarding claim 3, as set forth in claim 2 above, Chien as modified discloses the first diameter w1 is 2/3 (0.667) of the second diameter w2. Chien further discloses the second diameter w2 is approximately 3.175 to 6.5 mm (Paragraphs 28-29, the outer diameter of the flute part 24 is approximately the same as the second diameter according to Fig. 2) Based on a simple conversion, one can obtain the first diameter is about 4.3 to 6.5 mm, which is within the recited range of 4-10 mm. 
Regarding claim 4, as described in claim 3 above, Chien discloses the second diameter defines an outer diameter of the drill bit, and wherein the second diameter is approximately between 3.175 to 6.5 mm, which is within the recited range of 3 mm and 15 mm. 
Regarding claim 9, Chien discloses the body further includes flutes 32, 32’ that extend at least partially between the first and second ends. (Paragraph 23, Fig. 2)
Regarding claim 10, Chien discloses the body defines a web extending between the flutes. (Fig. 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien.
Regarding claim 5, Chien discloses the first tip angle is 120-185 degrees, which overlaps the recited range between 130 degrees and 140 degrees. Chien also discloses the second tip angle 2Ɵ2 is 30-170 degrees, which overlaps with the recited range between 100 and 130 degrees. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first tip angle and the second tip angle to be in the recited range to decrease the contact area between the cutting faces and the workpiece and so the cutting face is less likely to break and surface of the drilled holes is improved.
Regarding claim 6, Chien discloses the first tip angle is 120-185 degrees, which includes the recited 135 degrees. Chien discloses the second tip angle is 2Ɵ2 is 30-170 degrees, which includes the recited 118 degrees. 
Regarding claim 7, Chien discloses the first tip angle is 120-185 degrees. Chien discloses the second tip angle is 2Ɵ2 is 30-170 degrees. One can calculate to obtain the second tip angle is about 0.25 to 0.92 of the first angle, which is 8% to 75% smaller than the first tip angle, which overlaps the recited range of 10% -35% smaller than the first tip angle.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 
In addition, in the instant case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first tip angle and the second tip angle having the relationship at the recited range to decrease the contact area between the cutting faces and the workpiece and so the cutting face is less likely to break and surface of the drilled holes is improved.
Regarding claim 8, as described above, Chien discloses the second tip angle is 8% to 75% smaller than the first tip angle, which include the value that the second tip angle is approximately 13% smaller than the first tip angle. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien as applied to claim 10 above, and further in view of Thomas (US 6,050,754).
Regarding claim 11, Chien does not disclose the web increases in thickness from the first end to the second end. Thomas discloses a drill having a web taper 0.068 in/in providing durability of the drill and preventing early failure. (Figs. 2-7, col. 3 line 65 –col. 4 line 26, col.5 lines 11-17) Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the web of Chien to increase from the first end to the second end as taught by Thomas to increase life of the drill.
 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chien as applied to claim 9 above, and further in view of Risen et al. (US 6,652,203).
Regarding claim 12, Chien does not disclose the flutes are helically wrapped around the body at a variable helix angle. Risen discloses a drill 10 having flutes 22, 22 with a variable helix angle. In a preferred embodiment, the helix angle starts at about 38 degrees at a tip 14, then decreases over a distance D1 to a helix angle α2 of 35 degrees, and further decreases to 15 degrees at a run-out zone. (col. 4 lines 19-31, Fig. 3) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flutes of Chien to have a variable helix angle which decreases from the first end to the second end as taught by Riser to provide effective chip evacuation performance.
Regarding claim 13, Chien as modified by Riser taches a helix angle of the flutes at a position adjacent the first end of the body at a distance is about 35 degrees which is between 18 degrees and 35 degrees as recited, and wherein a helix angle of the flutes at a position adjacent the second end of the body at a run-out zone is 15 degrees which is between 15 and 25 degrees as recited.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chien as applied to claim 1 above, and further in view of Frisendahl (US 7,241,085).
Regarding claim 14, Chien does not disclose the body is coated with physical vapor deposition. Frisendahl discloses it is of advantage to provide at least the front portion of a drill which an outer layer of TiAlN to be provided by physical vapor deposition technique. (col. 4 lines 30-40) Therefore, it would have been obvious to one .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependent claims 2-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. (The rejection has been changed to be based on the Chien reference but with a different embodiment shown in Fig. 4)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIC A. GATES/Primary Examiner, Art Unit 3722